Title: From Benjamin Franklin to [Jacques-Louis?] Besnard, 12 September 1784
From: Franklin, Benjamin
To: Besnard, [Jacques-Louis?]


				
					Passy ce 12. Septembre 1784.
				
				J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 30 du Mois dernier. Les Personnes qui vous ont dit que Je desirois trouver quelqu’un en état de decouvrir et d’exploiter des Mines de Fer se sont trompées et vous ont mal informé. On connoit partout en Amerique des Mines de ce precieux Metal; et les Habitans de ce Pays connoissent les moyens de les decouvrir et sont verses dans l’Art de les mêttre en œuvre. Je ne puis par consequent vous conseiller de quitter votre Patrie pour aller dans un Pays où vous vous trouveriez trompé dans vos Esperances. Je suis néanmoins sensible à vos offres obligeantes et vous prie d’en recevoir mes Remercimens.
				
				J’ai l’honneur d’être, Monsieur, votre tres humble et très obeissant Serviteur./
				
					B Franklin
					M. Bernard.
				
			